239 S.E.2d 856 (1978)
STATE of North Carolina
v.
Edward E. BRIDGES and Linda B. McGinnis.
No. 7727SC655.
Court of Appeals of North Carolina.
January 17, 1978.
*858 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. James Peeler Smith, Raleigh, for the State.
Jerry M. Trammell, Shelby, for defendant appellant Edward Bridges.
CLARK, Judge.
Detention, or "investigative custody," without probable cause to make a warrantless arrest, is restricted by the Fourth Amendment prohibition of unreasonable search and seizure. Davis v. Mississippi, 394 U.S. 721, 89 S. Ct. 1394, 22 L. Ed. 2d 676 (1969). Nevertheless, the criminal who seeks sanctuary within this constitutional right has been exposed by both the federal and state courts in decisions which have recognized the need and the right of the police officer in the performance of his duties under proper circumstance to detain for investigation a person who is not subject to lawful arrest. The circumstances include those created by the mobile and vicious criminal, which circumstances require immediate police action short of arrest. Thus the courts have recognized the right, not dependent on probable cause, (1) to stop and detain for license and registration check and to determine if highway laws have been violated, G.S. 20-183(a); State v. Dark, 22 N.C.App. 566, 207 S.E.2d 290 (1974); and (2) to "stop and frisk" where the circumstances are such that it can reasonably be inferred the individual was armed and dangerous. Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968); Sibron v. New York, 392 U.S. 40, 88 S. Ct. 1889, 20 L. Ed. 2d 917 (1968); State v. Streeter, 283 N.C. 203, 195 S.E.2d 502 (1973); State v. McZorn, 288 N.C. 417, 219 S.E.2d 201 (1975).
Where the law officer is not aided by the "stop and frisk" doctrine or the right to stop a motorist, under what circumstance can he detain a suspect or take him into investigative custody? In Terry v. Ohio, supra, it is said that "a police officer may in appropriate circumstances and in an appropriate manner approach a person for purposes of investigating possibly criminal behavior even though there is no probable cause to make an arrest." 392 U.S. at 22, 88 S.Ct. at 1880, 20 L. Ed. 2d at 906-907 (1968). In Adams v. Williams, 407 U.S. 143, 92 S. Ct. 1921, 32 L. Ed. 2d 612 (1972), it was held that an officer, upon the basis of information furnished him by a reliable informant, could forcibly stop a suspect. We conclude from the two cases that a law officer, not aided by the "stop and frisk" or the motorist doctrines, may lawfully detain a person where there is a need for immediate action, if, upon personal observation or reliable information, he has an honest and reasonable suspicion that the suspect either has committed or is preparing to commit a crime. We find support for this conclusion in dicta from the following cases: State v. McZorn, supra; State v. Streeter, supra; State v. Williams, 32 N.C.App. 204, 231 S.E.2d 282 (1977), app. dis. 292 N.C. 470, 233 S.E.2d 924 (1977). However, the detention should be reasonable as to time and manner. 6A C.J.S. Arrest §§ 39, 41.
In the case before us the law officers in detaining the defendant in South Carolina did not have the benefit of either the "stop and frisk" doctrine because there was nothing to indicate that defendant was armed and dangerous, or right to stop and investigate for possible violation of motor vehicle laws because this had been done previously in North Carolina. And the law *859 officers made no attempt to apply either in their detention. But from the totality of the circumstances, we conclude that the information obtained by the law officers by radio from their dispatcher, their observation of the activities of the defendant and his companion during the night in and near the Spring Acres development, and the property in plain view within the station wagon, was sufficient for the law officers to have an honest and reasonable suspicion that the codefendants had committed the crime of larceny. We hold therefore that the stopping of the defendant and his vehicle and the detention for a period of about ten minutes was lawful, that upon receiving the final report from the dispatcher relative to the breaking and entering of vehicles and larceny of property therefrom the law officers had probable cause justifying a warrantless arrest, and that the property in plain view within the vehicle was lawfully seized and properly admitted in evidence.
No error.
BROCK, C. J. and MARTIN, J., concur.